Citation Nr: 1621520	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to include eczema and cutaneous T-cell lymphoma (skin cancer), claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1944 to June 1946.  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran appeared before the undersigned for a Travel Board hearing in May 2010.  A transcript of the hearing is of record.

This matter was remanded in September 2010 and is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The September 2010 Board remand required, in part, that efforts be made to associate outstanding treatment records with the claims file.  The Veteran was to be requested to identify all providers who have treated him for a skin disorder, including but not limited to skin cancer, since separation from service, with specific reference to providers Dr. P, Dr. A in Flint, Dr. S, Dr. H  (oncologist/hematologist), and Dr. J (primary care provider in Saginaw).  In November 2010, the RO sent the Veteran a letter pertaining to Dr. A, Dr. S, and Dr. J, and these treatment records have been associated with the claims file, to the extent possible.  However, letters regarding Dr. P and Dr. H were not sent to the Veteran and these treatment records remain outstanding.  Therefore a remand is unfortunately required to ensure that the Board's remand instructions are properly completed.

See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board further notes that the record contains statements from Dr. A and Dr. J indicating that the Veteran's skin condition can be related to Agent Orange exposure.  The Board stresses that the Veteran did not serve in Vietnam and the record does not support exposure to Agent Orange.  The Veteran's claim involves exposure to ionizing radiation, not Agent Orange.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify any providers who have treated him since separation from service for any symptoms of a skin disorder, including but not limited to skin cancer; and to complete an Authorization and Consent to Release Information to VA form (VA Form 21-4142) for each non-VA provider, specifically, Dr. P and Dr. H (oncologist/hematologist).

After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to these private records and any VA treatment records.  All requests and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claim.  Such readjudication should be based on all lay and medical evidence of record, with consideration of the competency of certain lay evidence, as summarized above.  All potential theories of service connection should be addressed, to include under 38 C.F.R. §§ 3.309, 3.311, and 3.303(d).  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




